Citation Nr: 0823408	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  01-08 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability evaluation greater than 
70 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1990 to June 
1991, including a period of service in Southwest Asia during 
the Persian Gulf War (January to May 1991).  He also served 
in the Army reserves from November 1978 to January 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 determination by the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama that granted service connection for PTSD with an 
initial disability rating of 30 percent, effective April 22, 
2003.  The veteran disagreed with the rating and appealed the 
issue.

The Board remanded the issue in June 2005 for due process 
considerations, to obtain complete copies of the veteran's 
Social Security Administration records, and all VA treatment 
records to that date.

The Board remanded the issue a second time in October 2006, 
because the veteran had not been afforded a VA psychiatric 
examination since November 2003, and the veteran had been 
diagnosed with other psychiatric disorders in addition to 
PTSD, including major depression and alcohol dependence.  
Additionally, the treatment records appeared to show that the 
veteran's condition was more severe than the November 2003 
examination indicated, to include an intensive day treatment 
program for PTSD and substance abuse from February to March 
2005.  The Board remanded the claim for a new VA psychiatric 
examination to determine the severity of the veteran's PTSD 
and the nature and extent of his other non-service-related 
psychiatric disorders, and to obtain all VA treatment records 
to date not included in the claims file.

Pursuant to the April 2007 VA examination and treatment 
records to that time, the RO issued a new rating decision in 
October 2007, increasing the veteran's initial disability 
rating to 70 percent, with two periods of temporary total 
disability from September 22, 2005 to February 1, 2006, and 
from February 21, 2007 to June 1, 2007.  

The two distinct periods of temporary total disability, 
awarded pursuant to 38 C.F.R. § 4.29 due to hospitalization, 
are not before the Board at this time.

In his response to the October 2007 rating decision and 
supplemental statement of the case (SSOC), the veteran 
discussed several issues that have not yet been adjudicated 
by the RO.  These issues include major depression and 
substance abuse as disabilities secondary to the service-
connected PTSD.  Additionally, the veteran contends that his 
"claim for social security disability should have been 
considered as a claim for Individual Unemployability" (TDIU) 
from the same effective date as his service-connected PTSD.

Because the RO has yet to adjudicate these claims for TDIU, 
major depression as secondary to service-connected PTSD, and 
substance abuse as secondary to service-connected PTSD, they 
are not before the Board at this time.  The RO should take 
appropriate action. 


FINDINGS OF FACT

1.  In October 2007, the RO issued a rating decision 
increasing the initial evaluation for the veteran's PTSD from 
30% to 70%, effective April 22, 2003.

2.  In February 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant in writing that the RO's action satisfies the 
veteran's appeal on this issue.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 2007, the RO increased the veteran's disability 
rating for PTSD from 30 percent to 70 percent, effective 
April 22, 2003, the original effective date for the service-
connected disability.

In February 2008, the veteran submitted a response to the 
rating decision and SSOC.  The veteran wrote, in pertinent 
part, "I would like to state [that] I agree with the 
assigned 70 percent evaluation based on occupational and 
social impairment, with [deficiencies] in most areas, such as 
work, school, family relations, judgment, thinking, or 
mood...."

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The sole issue 
before the Board at this time is an increased evaluation for 
PTSD.  The Board finds that this statement clearly indicates 
that the veteran is satisfied with this evaluation.  

The appellant has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law on this issue 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


